Citation Nr: 0933890	
Decision Date: 09/10/09    Archive Date: 09/17/09

DOCKET NO.  07-06 570A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from August 1960 to August 
1964.

This appeal comes before the Department of Veterans (VA) 
Board of Veterans Appeals (Board) from a July 2006 rating 
decision of the VA Regional Office in Chicago, Illinois that 
denied service connection for bilateral hearing loss and 
tinnitus.  

The Veteran was afforded a personal hearing in May 2009 
before the undersigned Veterans Law Judge sitting at Chicago, 
Illinois.  The transcript is of record. 

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he now has bilateral hearing loss 
and tinnitus as the result of excessive and sustained noise 
exposure aboard ship.  He presented testimony on personal 
hearing in May 2009 to the effect that he worked around a 
great deal of heavy machinery for 3 1/2 years on a Navy 
destroyer.  He said that he was exposed to high-pitched 
motors and loud engine room noise from diesel generators and 
steam turbines in small spaces with closed doors, and was 
confined to small spaces in the steering compartment which 
were also very noisy.  The Veteran stated that sometimes the 
noise was so loud that he and fellow shipmates could not 
shout above the din, and that sound concussions would 
sometimes jar his earphones.  He related that he was also 
exposed to hundreds of rounds of gunfire because he was 
positioned directly under the gun turrets during practice 
missions.  He said that he was not provided with any ear 
protection other than sound-powered telephone or headsets 
during the course of his tour of duty.  The appellant 
testified that he developed ringing of the ears in service 
that continued after discharge, as well as hearing loss.  He 
related that he became a maintenance supervisor at a steel 
mill after leaving service where wearing ear protection was 
mandatory.  

During the hearing, the Veteran also stated that after 
service, he received treatment at the Haman Clinic in 
Muenster, Indiana.  Review of the record discloses that these 
records have not been secured or requested.  VA has an 
obligation to make reasonable efforts to obtain relevant 
records not in the custody of a Federal department or agency, 
to include private clinical records.  Such reasonable efforts 
will generally consist of an initial request for the records, 
and if the records are not received, at least one follow-up 
request. See 38 C.F.R. § 3.159 (2009).  Under the 
circumstances, the Veteran should be contacted by letter and 
requested to provide authorization to retrieve the cited 
clinical records.  

Additionally, the claims folder indicates that the appellant 
seeks VA outpatient treatment for various disabilities, 
including hearing impairment.  The most recent records date 
through January 16, 2007.  As VA has notice of additional VA 
records, they must be retrieved and associated with the other 
evidence already on file. See Bell v. Derwinski, 2 Vet. App. 
611 (1992); see also Epps v. Brown, 9 Vet. App. 341 (1996); 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Therefore, VA 
records dating from January 17, 2007 to the present should be 
requested and associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be contacted 
by letter and requested to identify 
all healthcare providers, VA and 
non-VA, including the Haman Clinic, 
who have treated him for hearing 
loss and ringing of the ears since 
discharge from active duty.  He 
should be requested to complete and 
return the appropriate release 
forms so that VA can obtain any 
identified evidence, if not already 
of record.

2.  VA outpatient records dating 
form January 17, 2007 should be 
retrieved and associated with the 
claims folder.  

3.  After taking any further 
development deemed appropriate, the 
RO should re-adjudicate the issues 
on appeal.  If a benefit is not 
granted, the appellant and 
representative should be provided a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the case is returned 
to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2007).

